IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE                      )
                                       )
      v.                               )
                                       )       I.D. No. 0907019543A
LEONARD M. TAYLOR,                     )
        Defendant.                     )

                           Submitted: February 16, 2022
                             Decided: March 8, 2022

     ORDER DENYING MOTION FOR POST CONVICTION RELIEF

      This 8th day of March, 2022, upon consideration of Defendant’s Third

Motion for Postconviction Relief, it appears to the Court that:

1.    Defendant was convicted of non-capital Murder First Degree and Possession

of a Firearm During the Commission of a Felony. Defendant filed a pro se “Motion

of Acquittal” on February 8, 2011. Defendant’s trial counsel moved to withdraw

the following week. Trial counsel’s Motion to Withdraw was granted on March 30,

2011, and the Court appointed conflict counsel to represent Defendant in his appeal

to the Supreme Court. On June 2, 2011, Defendant was sentenced to life

imprisonment, plus five years for Possession of a Firearm During the Commission

of a Felony. A timely notice of appeal was filed with the Delaware Supreme Court.

Defendant’s conviction and sentence were affirmed on April 17, 2012.

2.    On April 29, 2013, Defendant filed a pro se Motion for Postconviction

Relief. This Court appointed counsel to represent Defendant. Appointed counsel


                                           1
then filed an Amended Motion for Postconviction Relief, asserting ineffective

assistance of both trial and appellate counsel. In October 2014 both trial and

appellate counsel submitted separate affidavits in response to the claims of

ineffective assistance of counsel.

3.         On March 20, 2016, Defendant filed a Second Amended Motion for

Postconviction Relief alleging various ineffective assistance of counsel claims. The

Court denied Defendant’s motion in full. One argument raised by Defendant –

identical to the one he presently asserts – was that trial counsel was ineffective for

failing to object to a PowerPoint slide donning his face and the word “Guilty” in

bold, red letters. The slide also had the names of all of the witnesses and the word

“Evidence” pointing at the photo of Defendant with red arrows. Similarly,

Defendant asserted that his appellate counsel was ineffective for failing to raise the

claim on appeal. This Court found that the slide was not impermissible and neither

trial nor appellate counsel was ineffective for failing to challenge it. The Court

further stated that even if the slide was improper, trial counsel was not ineffective

for failing to object under the Hughes test. This Court’s decision was affirmed by

the Delaware Supreme Court.1

4.         Now, before the Court is Defendant’s Third Motion for Postconviction

Relief where he challenges the PowerPoint. As such, Rule 61(d)(2) pertaining to


1
    Taylor v. State, 2016 WL 6311117 (Del. Oct. 27, 2016).

                                                             2
successive motions is applicable. “[I]f a Defendant files more than one Rule 61

Motion, every second or subsequent motion shall be summarily dismissed, unless

the Motion meets one or both exceptions under Rule 61 (d)(2)(i) or (ii).” 2

“Summary dismissal means that the Court rejects the motion without ruling on the

merits of the claims raised within.” 3 For this Court to consider successive

postconviction motions under Rule 61(d)(2), the motion must either:

        (i) plead [] with particularity that new evidence exists that creates a
        strong inference that the movant is actually innocent in fact of the acts
        underlying the charges of which he was convicted; or (ii) plead [] with
        particularity a claim that a new rule of constitutional law, made
        retroactive … applies to the movant’s case and renders the conviction
        … invalid.4
5.      Defendant argues that no procedural bars apply because the trial judge

“divested the trial court of its inherent jurisdiction and rendered the entire trial

unconstitutional and defective[,]” and further, that the alleged procedural bar is

“the direct and proximate result of counsel’s ineffectiveness. Due to the

ineffectiveness, ‘prejudice is presumed’ under Strickland, and the procedural bar is

inapplicable.”5 This Court has jurisdiction to try Defendant’s case and his

argument fails to overcome any of the procedural bars under Rule 61. Moreover,

the exceptions to the successive motion procedural bar set forth in Rule 61(d)(2)(i)

& (ii) are not applicable to Defendant’s case because he has failed to plead with

2
  State v. Purnell, 2020 WL 837148 at 9 (Del. Super. Ct. Feb. 19, 2020).
3
  Id.
4
  State v. Wright, 2018 WL 1129004, at 2 (Del. Super. Ct. Feb. 26, 2018).
5
  Defendant’s Memorandum of Law in Support of Rule 61 Postconviction Relief at 20, 28.

                                                      3
any particularity that new evidence exists that creates a strong inference of actual

innocence or that a new rule of constitutional law exists that was made retroactive

to his case. This is so despite Defendant’s reliance on the Supreme Court’s recent

decision in State v. Purnell.6

6.      Based on this Court’s own reading of Purnell, despite Defendant’s belief,

the Supreme Court’s decision lends nothing to his case and this Court’s conclusion

remains the same – Defendant plainly cannot satisfy the actual innocence test. In

Purnell, the Supreme Court acknowledged that “[s]atisfying the actual innocence

test is, by design, a heavy burden, and such meritorious claims are exceedingly

rare.”7 Further, the Court explained what a Defendant must show in order to satisfy

this heavy burden:

        Under both Lloyd and Schlup, a Defendant must present additional
        evidence that was not available at trial and would not have been despite
        the Defendant’s exercise of due diligence, thus making it “new.” That
        new evidence must speak with such persuasive force as to convince the
        reviewing court that, when considered in the context of all the relevant
        evidence by a properly instructed jury, it is such as will probably change
        the result if a new trial was granted.8

        A Defendant’s “claim for relief is procedurally barred unless he can show

that his new evidence (1) is such as will probably change the result if a new trial is

granted; (2) has been discovered since the trial and could not have been discovered



6
  254 A.3d 1053 (Del. 2021).
7
  Id. at 1100.
8
  Id.

                                            4
before by the exercise of due diligence; and (3) is not merely cumulative or

impeaching.”9 Defendant simply cannot satisfy his burden under the actual

innocence test. The issue surrounding the State’s use of the PowerPoint slide is not

new evidence being that Defendant raised an identical argument in his Second

Motion for Postconviction Relief, which this Court rejected.10

7.      Moreover, Purnell articulates no new rule of constitutional law that has any

applicability to the facts and/or issues involved in this case.

8.      Accordingly, as Defendant has failed to overcome the procedural bars to

successive motions for postconviction relief, Defendant’s Second Motion for

Postconviction Relief is summarily dismissed, as required by Rule 61(d)(2).

9.      Even if Defendant were able to overcome the procedural bar, as previously

noted, there is no justification for this Court to stray from its previous ruling as to

the PowerPoint slide which was upheld by the Supreme Court. 11

        Therefore, Defendant’s Third Motion for Postconviction Relief is

SUMMARILY DISMISSED.

        IT IS SO ORDERED.


                                                               /s/ Francis J. Jones, Jr.
                                                             Francis J. Jones, Jr., Judge


9
  Id.
10
   See State v. Taylor, 2016 WL 1714142 (Del. Super. Ct. Apr. 26, 2016).
11
   See Taylor v. State, 150 A.3d 776 (Del. 2016).

                                                        5